BARBER V. PINO 



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-226-CV





FORREST BARBER	APPELLANT



V.



GUILLERMO PINO, M.D.	APPELLEE



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Forrest Barber sued Guillermo Pino, M.D. alleging that Dr. Pino was negligent in his care and treatment of Barber.  A jury returned a verdict in favor of Dr. Pino.  Barber filed a motion for new trial, which the trial court denied.  In his sole issue, Barber argues that the trial court erred in denying his motion for new trial based on jury misconduct.  We affirm. 

Barber did not provide a complete reporter’s record on appeal, nor did he file a request for a partial reporter’s record with a statement of points to be relied upon on appeal. Therefore, we must presume the omitted portions of the reporter’s record support the trial court’s judgment denying his motion for new trial.
(footnote: 2) 

Accordingly, we overrule Barber’s sole issue and affirm the trial court’s judgment.  



PER CURIAM



PANEL A:	CAYCE, C.J.; LIVINGSTON and GARDNER, JJ.



DELIVERED:  January 19, 2006



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Christiansen v. Prezelski
, 782 S.W.2d 842, 843 (Tex. 1990) (per curiam)
 
(stating that an incomplete reporter’s record prevents the reviewing court from determining whether the trial court’s ruling is reversible error in the context of the whole case and without a complete record, the appellate court will presume that the omitted evidence supports the trial court’s judgment); 
CMM Grain Co. Inc. v. Ozgunduz
, 991 S.W.2d 437, 440 (Tex. App.—Fort Worth 1999, no pet.) (holding that appellant must either comply with rule 34.6 or provide a complete record on appeal in order to avoid the presumption that the omitted evidence  supports the trial court’s judgment)
; 
see 
Tex. R. App. P.
 34.6(c)(1) (providing that an appellant may bring forward a partial reporter’s record if the appellant includes in the request for a partial reporter’s record a statement of points to be relied upon on appeal).